DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2021 has been entered.

Response to Amendment
Amendments to claims 1-3, 6, 9-14, 16 and 22 are noted.

Response to Arguments
Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive.
Applicant argues that amendment to claim 22 to specify “a first condensed oil stream” and “a second condensed oil stream” overcomes the 102 rejection because Rogers does not teach condensed oil streams.
This argument is not found persuasive. The office notes that claim 22 is directed to an apparatus and is limited by the structure encompassed by such. The material worked upon and intended use of the 
Applicant’s arguments with respect to claim 1 and those claims dependent therefrom have been considered but are moot because the arguments do not apply to the grounds of rejection being used in the current rejection.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (US 3,349,546).
Regarding claim 22, Rogers discloses a system comprising (see drawing; col. 1, line 70 – col. 2, line 33; col. 3, lines 8-37):
an oven 10;
a first venturi scrubber 12 downstream of the oven, in the flow path 11 of hot gas leaving the oven;
a first gas-liquid separator 15 downstream of the first venturi scrubber;
a recycle line 33, 33B connecting the first gas-liquid separator with the first venturi scrubber;
a second venturi scrubber 20, connected downstream of the first gas-liquid separator by a gaseous line 16, 18;
a second gas-liquid separator 23 downstream of the second venturi scrubber; and
a recycle 52, 58
Rogers is considered to anticipate the structural features of the claimed system. The remaining limitations, i.e. the specific manner of operating the system and the materials acted upon as outlined in claim 1, are not structurally limiting. See MPEP 2114 II & 2115.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 9, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Holden et al (US 6,657,095).
Regarding claims 1 and 5, Holden discloses a method for treatment of a hot gas generated by a pyrolysis process for recycling a scrap rubber (tires chips) wherein the hot gas is passed (through line 28) to a first unit for particle removal and cooling (condenser scrubber 30), whereby subsequently, a gaseous stream is removed (via line 28A) from a first condensed oil stream 34 thus obtained and passed to a second unit for particle removal and cooling (condenser scrubber 50), wherein a second condensed oil stream 52 is obtained, the first condensed oil stream and the second condensed oil stream being recycled to the first unit and the second unit, respectively. (see Fig. 1B; col. 3, lines 7-11; col. 3, line 56 – col. 4, line 35).
Holden does not disclose the liquid-to-gas (L/G) ratio in the first and second unit, as claimed. However, Holden discloses that the condenser scrubbers are used for the purpose of condensing larger molecules and light oils out of the vapor product (see col. 4, lines 1-3 and 22-24). In the mass and energy balances (see Fig. 4), Holden estimates a flow of oil required, which the office acknowledges corresponds to a ratio lower than that claimed. However, this is an estimated quantity of oil and leaves open optimization by a person of ordinary skill in the art. In this regard, determining the optimum L/G ratio which is consistent with the stated objectives amounts to nothing more than routine 
Regarding claim 2, Holden discloses wherein recycling comprises injecting into the first unit the first condensed oil stream as droplets in the stream of hot gas (see col. 4, lines 1-5, recycled oil is sprayed).
Regarding claim 3, Holden discloses wherein recycling comprises injecting into the second unit the second condensed oil stream as droplets in the gaseous stream from the first condensed oil stream (see col. 6, lines 9-10, spraying the second vapor product).
Regarding claim 9, Holden discloses wherein the first condensed oil stream is cooled before the step of recycling to the first unit for particle removal and cooling (see col. 4, lines 8-18).
Regarding claim 10, Holden discloses an oil inlet temperature to the first unit of 100°F (about 38°C) (see Fig. 4), thus necessarily requiring cooling to a temperature within the claimed range.
Regarding claim 13, Holden discloses wherein a first purge stream is withdrawn from the first condensed oil stream, the first purge stream not being recycled to the first unit (see col. 4, lines 8-18, wherein condensed oil stream is passed to oil/solids separator 42 and solid char, which is not recycled, is collected).
Regarding claim 14, Holden discloses wherein a second purge stream is withdrawn from the second condensed oil, the second purge stream not being recycled to the second unit (see col. 4, lines 24-35, wherein condensed oil stream is passed to oil/water/solids separator 62 and solid char, which is not recycled, is collected).
Regarding claim 15, Holden discloses collecting char from both condensed oil streams (equivalent to the claimed purge streams) and conveying to a site for use as the production of carbon black (see col. 4, lines 8-18 and 24-35). While Holden does not explicitly disclose combining them before .
Claims 6-8, 11, 12 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Holden, as applied to the claims above, in view of Rogers.
Regarding claims 6, 11 and 16, Holden does not disclose wherein the first and second unit for particle removal and cooling are venturi scrubbers and wherein the effluents from the first and second units are passed to a first and second knock-out vessel, respectively, for the separation of a gaseous stream from condensed oil.
Rogers discloses a pair of venturi scrubbers arranged for serial flow of hot flue gas therethrough for heat and particle recovery. The venturi scrubbers allow intimate contact between the gaseous medium and a liquid medium, where each contact stage is followed by separation of the mediums (see col. 1, lines 10-26). In particular, Rogers discloses a process flow entailing passing a hot gas generated by a gasification process through a first venturi scrubber 12 and subsequently the effluent is passed to a first knock-out vessel (centrifugal separator 15), for separation of a gaseous stream from a first condensed stream. The gaseous stream is passed through a second venturi scrubber 20 and the effluent therefrom is subsequently passed to a second knock-out vessel (centrifugal separator 23) for separation of a gaseous stream from a second condensed stream (see drawing; col. 1, line 70 – col. 2, line 39; col. 3, lines 10-37). Each venturi scrubber has a flow channel along a longitudinal axis and defined in sequence by a converging section (25, 49), a throat section (26, 39), and a diverging section (27, 47) wherein nozzles (30, 63) configured for injecting a scrubbing liquid into the venturi scrubber are present in a wall surrounding the throat section (see drawing; col. 2, lines 25-32; col. 3, lines 8-14 and 38-39).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Holden by implementing the serial stages of venturi 
Regarding claims 7 and 8, Rogers does not explicitly disclose the temperature of the effluent from the first scrubber nor the temperature of the gaseous stream from the first knockout vessel. However, Rogers does disclose that the final temperature of the gas discharged through the duct 24 (i.e. at the end of the process) is about 165°F (about 74°C). Thus, the temperature of the effluent and gas from the first separation step is reasonably expected to be as claimed or overlapping therewith. Furthermore, a person of ordinary skill in the art would determine, by routine experimentation, the optimum operating conditions, including temperature, which maximize separation of entrained particles and heat recovery from the gas being treated.
Regarding claim 12, Holden discloses wherein the second condensed oil stream is cooled before the step of recycling to the second unit (see col. 4, lines 24-33).
Regarding claim 17, Rogers discloses serial venturi scrubbers, as discussed above. Determining the relative sizes of the scrubbers is considered to amount to nothing more than routine experimentation and design optimization for a person of ordinary skill in the art, in order to achieve maximum separation of entrained solids as well as heat recovery from the gas stream being treated. Absent a showing of criticality or unexpected results, a larger throat section of the first venturi scrubber than the second is not considered to patentably distinguish the instant clams over the cited prior art.
Regarding claim 18, Rogers does not explicitly disclose the flow rate of the gas in the throat section. However, Rogers discloses that the amount of solids recovery is largely a function of gas velocity (see col. 3, lines 74-75). As such, determining the optimum gas velocity in the venturi scrubber, thus also in the throat portion thereof, would be achieved by routine experimentation by a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed gas velocity is not considered to distinguish the instant claims over the cited prior art.
Regarding claims 19-21, Rogers does not explicitly disclose the angles of the converging section, diverging section, and nozzles. However, the office is of the position that such angles would be determined by routine experimentation and design optimization in order to arrive at a venturi scrubber which sufficiently functions to remove entrained solids and recover heat from the gas being treated. Absent a showing of criticality or unexpected results, the claimed angles are not considered to provide a patentably distinguishing feature over the cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,123,502 to Holter et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Renee Robinson/Primary Examiner, Art Unit 1772